397 So. 2d 1004 (1981)
WALT DISNEY WORLD COMPANY, Appellant,
v.
Sandra SCHIEBEL, Appellee.
No. XX-326.
District Court of Appeal of Florida, First District.
May 5, 1981.
Lee G. Schmudde, Orlando, for appellant.
Thomas R. Mooney, Orlando, for appellee.
PER CURIAM.
This cause is before us on appeal from a worker's compensation order requiring the employer to pay certain unauthorized medical bills. The Deputy Commissioner's order made no specific finding on whether good cause excused the failure of the claimant and her chiropractor to comply with the timely reporting requirements of Florida Statutes, Section 440.13(1) (1979). Though the order stated generally that the employer controverted the claim, a notice of controversy does not in itself excuse the failure to file timely medical reports. St. Francis Hospital, Inc. v. Feinberg, 192 So. 2d 753 (Fla. 1966); Hood's Dairy v. Severino, 178 So. 2d 588 (Fla. 1965); Miami Dade Water & Sewer Authority v. Plescow, IRC 2-3690 (February 8, 1979).
Accordingly, that portion of the order below which requires payment of unauthorized and unreported medical bills is reversed and remanded for a specific finding on whether good cause existed for the failure to comply with Section 440.13(1). See, e.g., Corporate Group Service, Inc. v. Lymberis, 146 So. 2d 745 (Fla. 1962); Ranch House, Inc. v. Jackson, IRC 2-3824 (May 25, 1979). Failing a finding of sufficient good cause, payment of these medical bills must be disallowed.
BOOTH, SMITH and THOMPSON, JJ., concur.